Petition for rehearing has been filed pursuant to our opinion and judgment filed herein on March 11, 1937.
It appears from the contents of the petition for rehearing that counsel has misconceived the force, effect and purport of our said opinion and judgment.
On certiorari the appellate court only determine whether or not the tribunal or administrative authority whose order or judgment is to be reviewed has in the rendition of such order or judgment departed from the essential requirements of the law and upon that determination either to quash the writ of certiorari or to quash the order reviewed.
When the order is quashed, as it was in this case, it leaves the subject matter, that is the controversy pending before the tribunal, commission or administrative authority as if no order or judgment had been entered and the parties *Page 32 
stand upon the pleadings and proof as it existed when the order was made with the rights of all parties to proceed further as they may be advised to protect or obtain the enjoyment of their rights under the law in the same manner and to the same extent which they might have proceeded, had the order reviewed not been entered.
The appellate court has no power when exercising its jurisdiction in certiorari to enter a judgment on the merits of the controversy under consideration, nor to direct the respondent to enter any particular order or judgment.
Our opinion and judgment above referred to determined only that the petitioner, Tamiami Trail Tours. Inc., had met the burden resting upon it as a basis for having issued to it a certificate of public convenience and necessity covering the route over which it proposed to operate and that the existence of prima facies of such right had not been overcome.
The petition for rehearing is denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur.